DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending.
	Examiner notes that, in the most recent response by Applicant filed 09/10/2018, claim 20 was omitted.  Accordingly, claim 20 has been considered to be cancelled by the Examiner. 
	Applicant is reminded that any future listing of the claims must include all claims (currently pending and cancelled claims) listed with their proper status identifiers (including claim 20 with the status identifier of “Cancelled”).

Drawings
The drawings were received on 09/10/2018.  
These drawings are objected to for the following reasons:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
ref. no. “134” (see at least Figs. 7, 13 and 14)
ref. no. “135” (see Fig. 25)
ref. no. “150” (see Fig. 24, two instances).  
Fig. 4 is objected to because ref. no. “102b 106b” should be replaced with --102b, 106b--.
Fig. 20 is objected to because ref. nos. “139
Fig. 21 is objected to because each of the ref. nos. “104” (7 instances) are improper because none of them refer to the “elongated fence board 104”.
Fig. 23 is objected to because ref. no. “114” (on the lower portion of the figure) does not refer to the “upper stationary bar 114:”, but rather refers to the “upper locking bar 102”.  Accordingly, this ref. no. should be replaced with --102--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 10 of parag. [00054] of the Specification (in the clean version filed 09/10/2018) “abutment 112, 118” should be replaced with --abutment 112,  120--.
In each of lines 2, 8, and 10 of parag. [00056] of the Specification (in the clean version filed 09/10/2018) “stationary bar 118” (3 instances) should be replace with --  116--.  
Examiner notes that further instances of this informality may be present in other portions of the Specification.  Applicant is encouraged to fully check the entire Specification.

Claim Objections
Claims 1-2, 4, 6, 8, 12, 14, and 16 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In lines 3-4 of claim 1, “an upper portion” should be replaced with --the  upper portion--.
	In line 5 of claim 1, “the coupling bar” should be replaced with --the coupling peg bar--.
Re Claim 2:  In lines 2-3 of claim 2, “the second side” should be replaced with --a  second side--.
	The final line of claim 2 should be amended to read --second end of the first side bar .
	Re Claim 4:  In line 7 of claim 4, “coupling bar” should be replaced with --coupling peg bar--.
In the final line of claim 4, “coupling bar” should be replaced with -- coupling peg bar--.
Re Claim 6:  In lines 2-3 of claim 6, “the open position” should be replaced with --an  open position--.
In line 4 of claim 6, “the open position” should be replaced with --an  open position--.
Re Claim 8:  In line 5 of claim 8, “coupling bar” should be replaced with --coupling peg bar--.
Re Claim 12:  In line 6 of claim 12, “coupling bar” should be replaced with --coupling peg bar--.
Re Claim 14:  In line 7 of claim 14, “coupling bar” should be replaced with --coupling peg bar--.
-- coupling peg bar--.
Re Claim 16:  In line 3 of claim 16, “third coupling peg” should be replaced with –third coupling peg bar--.
In the final line of claim 16, “coupling bar” should be replaced with -- coupling peg bar--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesnutt (US Patent Application Publication 2005/0194581).
	Re Claim 1:  Chesnutt discloses a modular fence system comprising:
an elongated fence board (1), the elongated fence board having an upper portion, the elongated fence board including a mating coupling hole (the hole/indent from metallic protrusions 3) in an upper portion of the elongated fence board; 
a coupling peg bar (2), the coupling peg bar having a first side (the side including the metallic protrusions 3), the coupling bar having a mating peg (3) on the first side of the coupling peg board, the mating peg (3)configured to mate with the mating coupling hole in the upper portion of the elongated fence board (1); 
a first side bar (5), the first side bar having a first end (for example, the upper end); and 
a locking bar (4), the locking bar having a first end (for example, the left-hand end), wherein the first end of the locking bar is rotatably affixed (the removable front rail .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chesnutt (US Patent Application Publication 2005/0194581) in view of Goodman (US Patent Application Publication 2013/0264532).
	Re Claim 2:  Chesnutt, as discussed for claim 1 above, discloses a modular fence system significantly as claimed except for further comprising a stationary bar, wherein the stationary bar is configured to mate with the second side of the coupling peg bar, the stationary bar having a first end, and wherein the first end of the stationary bar is affixed to the first end of the first side bar.
	Goodman teaches the use of a modular fence system comprising at least one elongated fence member (130) having an upper portion with a mating coupling hole (690; Fig. 6); a coupling peg bar (900; Fig. 9) having a first side with a mating peg (920); a first side bar (105; Fig. 1); and further comprising a stationary bar (120), wherein the stationary bar (120) is 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chesnutt such that it further comprises a stationary bar, wherein the stationary bar is configured to mate with the second side of the coupling peg bar, the stationary bar having a first end, and wherein the first end of the stationary bar is affixed to the first end of the first side bar, as taught by Goodman, for the purpose of forming a secure, but adjustable, connection between the side bar and the elongated fence board. 
	Re Claim 12:  Chesnutt discloses a modular fence system comprising:
a first side bar (5), the first side bar having a first end (for example, the upper end), 
a coupling peg bar (2), the coupling peg bar having a first side (the side with the metallic protrusions 3) and a second side (the back side), the coupling bar having a mating peg (3) on the first side of the coupling peg board (2); and 
a locking bar (4), the locking bar having a first end (the left-hand end), wherein the first end of the locking bar is rotatably affixed (the removable front rail 4 is “hinged to one of said vertical posts and latches to said other vertical metal fence post”; see claim 1) to the first end of the first side bar (5).

Chesnutt fails to disclose a stationary bar, the stationary bar having a first end and a second end; wherein the first end of the stationary bar is affixed to the first end of the first side bar; wherein the stationary bar is configured to mate with the second side of the coupling peg bar.
Goodman teaches the use of a modular fence system comprising at least one elongated fence member (130) having an upper portion with a mating coupling hole (690; Fig. 6); a 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chesnutt such that it further comprises a stationary bar, the stationary bar having a first end and a second end; wherein the first end of the stationary bar is affixed to the first end of the first side bar; wherein the stationary bar is configured to mate with the second side of the coupling peg bar, as taught by Goodman, for the purpose of forming a secure, but adjustable, connection between the side bar and the elongated fence board. 

Allowable Subject Matter
Claims 3-11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of claims 3 and 13 require, among other things, that the “locking bar” is “rotatable affixed” to the “second side bar”.  In addition, each of independent claims 1 and 12 already require that the “locking bar” is “rotatable affixed” to the “first side bar”.  Examiner notes that neither Chesnutt, Goodman, nor any other prior art device of record teaches or discloses a locking bar that is rotatable affixed to both a first side bar and a second side bar.  Rather, in Chesnutt, the locking bar (4) is rotatable affixed (“hinged”; claim 1) to a first side bar and “latches” to a second side bar.  As such, in Chesnutt, the locking bar (4) hinged about a pivot Chesnutt does not disclose the arrangement required in claims 3 and 13.  Further, it would not have been obvious to modify the arrangement of Chesnutt in such a manner, since there would have been no teaching, suggestion, or motivation to do so.  For at least these reasons, claims 3 and 13 are considered allowable over the prior art of record.
Dependent claims 4-11 and 14-19 are considered allowable over the prior art of record at least due to their dependence from one of claims 3 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678